EXHIBIT 10.29

Date:            , 2007

 

Dr

 

 

 

 

 

 

Re:

 

MiMedX Physician Advisory Board Consulting Agreement

Dear Dr.                                          :

MiMedX, Inc. (“MiMedX” or “the Company”) hereby confirms its mutual agreement
with you to serve as a consultant to the Company by serving as a member of the
Company’s Physician Advisory Board (“PAB”) upon the terms and conditions set
forth in this letter agreement within the field of the clinical development of
Orthopedic devices and implants (“Field”) and with respect to the Company’s
other research, development, and business activities. The Field of this
agreement may be broadened by mutual consent. The Company understands that you
are currently an employee of                                          and that
services to such employer may take precedence over your consulting services to
the Company as set out in Section 3 below.

 

  1.

Your consulting service shall include advising and informing the Company of
activities and developments within the Field and providing the Company with the
benefit of your knowledge, experience, skill and judgment in the Field and with
respect to the Company’s other research, development, and business activities.

 

  2. Upon request by the Company from time to time, and at times mutually agreed
upon by you and the Company, you agree to participate in meetings with officials
of the Company and in meetings with all or some of the PAB members at the
request of the Company, in person and by telephonic conference calls, for the
following compensation as full consideration for all your consulting services
and other obligations under this Consulting Agreement:

 

  a)

$             per day of meetings for in person meetings involving out of town
travel by you.

 

  b)

$200 per conference call with Company management and its designees and/or PAB
members

 

  c)

Option, which shall be vested one-third immediately upon grant, one-third on the
first anniversary and one-third on the second anniversary of such grant,
provided you are still an active member of the PAB upon each such anniversary,
to purchase 30,000 shares of common stock of the Company at an exercise price
not less than the current fair market value of the stock as determined by the
Company’s Board of Directors. Such option shall be subject to all the terms of
the Company’s stock option Plan and the Company’s standard Option Agreement
between you and the Company. Additional options, in the Company’s discretion,
may also be granted to you, from time to time.



--------------------------------------------------------------------------------

Dr.                                         

                                    , 2007

 

  3.

The Company acknowledges that you are an employee of
                                         and are subject to
                                         ’s policies, including policies
concerning consulting, conflicts of interest, and intellectual property, and
that your obligations under                                          ’s policies
take priority over any obligations you may have to the Company by reason of this
Consulting Agreement.

 

  4.

The period of this Consulting Agreement shall be one (1) year from the date of
full execution of this Agreement unless terminated by either party upon fifteen
(15) days’ advance written notice to the other party, in which event
compensation for services and travel expense incurred in accordance with this
Agreement prior to such termination will be paid by the Company. If not earlier
terminated, this Agreement will be renewed automatically one (1) year from the
date hereof, and from year to year thereafter.

 

  5.

In addition to the compensation for your consulting services provided in
paragraph 2, the Company will reimburse you for necessary and reasonable
out-of-pocket travel and living expenses incurred by you at the Company’s
request, within thirty (30) days of submission of a statement to the Company
documenting the expenses incurred, provided that the Company’s prior approval
shall be required with respect to such individual expenses in excess of one
thousand dollars ($1,000.00).

 

  6.

You represent and warrant to the Company that you do not have any agreement to
provide consulting services to any other party, firm or company in the Field or
whose business would be directly competitive with the business of the Company
and will not enter into any such agreement during the term of this Agreement
without the Company’s prior written consent.

 

  7.

(a) You agree that all processes, formulas, data, programs, algorithms,
know-how, trade secrets, improvements, discoveries, developments, designs,
inventions (patentable or not), chemical compounds, mixtures, techniques,
software, source code, object code, marketing plans, strategies, forecasts, new
products, financial information, budgets, projections, licenses, prices, costs,
customer and supplier lists, inventions and discoveries that result from work
performed by you for the Company under this Agreement and all intellectual
property rights related thereto, whether or not patentable or registrable under
copyright or similar statutes or subject to analogous protection (all of the
foregoing, collectively, “Field IP”), shall be the sole and exclusive property
of the Company or its nominees, you will notify the Company thereof promptly and
in writing, and you will and hereby do assign to the Company all rights in and
to such Field IP upon the creation of any such Field IP. The Company and its
nominees shall have the right to use and/or to apply for statutory or common law
protections for such Field IP in any and all countries. You further agree (i) to
assist the Company in every proper way to obtain and from time to time to
enforce its rights in such Field IP, at the Company’s expense, and (ii) to
execute and deliver to the Company or its nominee upon request all such
documents as the Company or its nominee may reasonably determine are necessary
or appropriate.

 

2



--------------------------------------------------------------------------------

Dr.                                         

                                    , 2007

 

(b) Except as authorized by your employer as designated above or as otherwise
provided in this Agreement, the Company shall have N0 rights by reason of this
Agreement in all processes, formulas, data, programs, algorithms, know-how,
trade secrets, improvements, discoveries, developments, designs, inventions
(patentable or not), chemical compounds, mixtures, techniques, software, source
code, object code, marketing plans, strategies, forecasts, new products,
financial information, budgets, projections, licenses, prices, costs, customer
and supplier lists, inventions and discoveries, improvement, or other
intellectual property whatsoever, whether or not publishable, patentable, or
copyrightable, that either (i) is developed as a direct result of a program of
research financed, in whole or in part, by funds under the control of your
employer, or (ii) arises directly, in connection with, or as an extension of
research conducted by, in or under the laboratories of your employer or through
the use of its resources. Such intellectual property does NOT constitute Field
IP for the purposes of this agreement. It is understood and agreed that your
interest in such intellectual property shall be assigned by you to your
employer.

 

  8.

You agree that if, in the course of your services hereunder, you receive
proprietary information of the Company relating to its business operations,
research and development, equipment, or products, and such information is marked
or otherwise designated confidential, you will retain all such information in
confidence and will not use it, or disclose it, or cause its use or disclosure
except in the necessary course of the performance of your services under this
Agreement or with the written consent of the Company. Nothing contained in this
Agreement, however, shall prevent the disclosure by you of any information after
it is available to the general public, or of any information which was already
available to you at the time such information was acquired by you from the
Company or any disclosure of any information furnished to you without obligation
of confidentiality by a third party who is not then in default of any obligation
to the Company regarding the confidentiality of such information, or of any
information ordered to be disclosed by a court or governmental body, provided
that you (i) provide written advance notice to the Company of such disclosure,
(ii) assist the Company, as reasonably requested thereby and at the expense of
the Company, in obtaining confidential treatment of such information, and
(iii) take reasonable steps to minimize the extent of such disclosure. This
Section 8 shall be effective during the term of this Consulting Agreement and
for a period of five (5) years after termination or expiration hereof for any
reason.

 

  9.

It is acknowledged and agreed that you may not disclose or publish data,
results, procedures, or other information relating to the consulting undertaken
pursuant to this Agreement, without the Company’s advance written approval.

 

  10.

The Company agrees to defend and indemnify you for the cost of defense and for
damages awarded, if any, as a result of any third party claims, liabilities,
suits or judgments arising out of this Consulting Agreement, so long as such
claims, liabilities, suits, or judgments are not attributable to grossly
negligent or intentionally wrongful acts or omissions by you or a material
breach by you of

 

3



--------------------------------------------------------------------------------

Dr.                                         

                                    , 2007

 

 

this Agreement. You shall promptly notify the Company of any such claim and
shall cooperate with the Company in the defense of such claim; you shall not
agree to any settlement with regards to such claim without prior written
approval of the Company, and the Company shall not have any indemnification
obligation hereunder with respect to any such settlement reached without its
prior written consent.

 

  11.

The Company and you agree that, in the event of a breach by you of this
Agreement, the Company shall, in addition to any other rights and remedies
available to the Company, be entitled to enforcement by specific performance of
your obligations hereunder. If any provision of this Agreement shall be declared
invalid or unenforceable, such provision shall be enforced to the fullest extent
allowed by law, and all remaining provisions hereof shall continue in full force
and effect. This Agreement shall be governed for all purposes by the laws of the
State of Florida, and shall be subject to the exclusive jurisdiction of the
State and Federal courts located in Hillsborough County, Florida.

 

  12.

Your relationship with the Company shall be that of an independent contractor,
and you will not be an employee of the Company for any purpose whatsoever. You
do not and shall not have any right or authority to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company or to bind the Company in any manner.

 

  13.

The Company may not use your name in any commercial advertisement or similar
material that is used to promote or sell products, unless the Company obtains in
advance the written consent of you to such use, provided that, for purposes of
clarification but not limitation, the Company shall be entitled to name you as a
consultant and describe your role in consulting for the Company in discussions,
materials, and submissions (i) regarding the seeking and/or maintaining of
regulatory approvals or (ii) for presentations to, or discussions and
negotiations with, or in materials provided to, potential investors, lenders,
financial advisors or strategic partners, or as may otherwise be required by law
or regulation.

 

  14. Any notice or communications under this Agreement shall be in writing,
addressed as follows, and may be delivered by delivered by hand, by certified
mail, return receipt requested, or by nationally recognized overnight courier,
and shall be effective upon receipt:

To Consultant:

 

Dr

 

 

              

 

              

 

              

 

              

 

4



--------------------------------------------------------------------------------

Dr.                                         

                                    , 2007

 

To MiMedX:

MiMedX, Inc.

1234 Airport Road

Suite 5

Destin, Florida 32541

Attn: Matthew Miller, President

 

  15.

This Agreement may not be assigned by either party without the prior written
consent of the other; provided, however, that the Company may assign this
Agreement to any successor to the Company’s business by merger, purchase of
assets, or otherwise. This Agreement shall be binding upon the assigns,
executors, administrators and other legal representatives of the parties hereto,
and shall inure to the benefit of the Company, its successors and assigns.

 

  16.

Only the provisions of paragraph 7, 8, and 9 of this Consulting Agreement shall
survive termination or expiration hereof.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth on the first page hereof.

 

   

CONSULTANT

 

   

 

Witness

       

MiMedX, Inc.

   

By:

 

/s/ Matthew Miller

     

Matthew Miller, President

 

5